DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 10,337,780) in view of Dart (US 3,004,402).
Regarding claim 1, Hung discloses a low ambient cooling system for a variable refrigerant flow heat pump, comprising:
an outdoor air conditioning unit that includes a compressor (100), and a fan (400A); and
an outdoor heat exchanger (300) of the outdoor air conditioning unit and that includes one or more valves (200A-B) configured to selectively control refrigerant flow through different sections of condenser coils during a low ambient cooling mode, the condenser coils of the outdoor heat exchanger include an active coil section (300A, also refer to col. 6, lines 9-12, wherein the outdoor coil 300A can be described as the "active coil," in which heat transfer between the refrigerant of the VRF system 1000 and the ambient outdoor air is induced through operation of the fan)  through which refrigerant flows during the low ambient cooling mode and inactive coil section (300B, also refer to col. 6, lines 13-16, wherein outdoor coil 300B can be described as the "inactive coil," in which little to no heat transfer between the VRF system 1000 refrigerant and the ambient outdoor air is induced since the fan is not energized) that is closed during the low ambient cooling mode (refer to col. 4, lines 21-29).
While Hung discloses the active coil section, Hung fails to explicitly disclose a housing that includes an air inlet and an air outlet, and an active-outdoor-coil restrictor plate that includes an inner surface attached to the active coil section, an outer surface opposite to the inner surface, an edge that connects the outer surface to the inner surface, and holes that extend from the outer surface to the inner surface to reduce 
However, Dart teaches a regulating refrigeration equipment, comprising an outdoor air conditioning unit including a housing (12) that includes an air inlet and an air outlet (bottom and top of the housing as can be seen from Fig. 2) with an outdoor heat exchanger (16, 18) installed in the housing, and a condenser-coil restrictor plate (54) that includes an inner surface (see below) attached to a condenser coil section (16, 18), an outer surface (see below) opposite to the inner surface, an edge (see below) that connects the outer surface to the inner surface, and holes (spaces between the blades 66) that extend from the outer surface to the inner surface to reduce excessive heat release from the condenser coils in the outdoor heat exchanger during the low ambient cooling mode (refer to col. 1, lines 23-31), in order to be able to operate the refrigeration system all year around regardless of the ambient temperature conditions and with the evaporating capacity of the unit remaining substantially constant (refer to col. 5, lines 5-9). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hung by providing a housing that includes an air inlet and an air outlet, and an active-outdoor-coil restrictor plate that includes an inner surface attached to the active coil section, an outer surface opposite to the inner surface, an edge that connects the outer surface to the inner surface, and holes that extend from the outer surface to the inner surface to reduce excessive heat release from the active coil section of the condenser coils in the outdoor heat exchanger during the low ambient cooling mode in view of the teachings by Dart, in order to be 


    PNG
    media_image1.png
    430
    756
    media_image1.png
    Greyscale


Regarding claim 2, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses an indoor air conditioning unit that includes an evaporator (800) in the low ambient cooling mode and that is connected to the outdoor air conditioning unit through piping (refer to Fig. 1) and an expansion valve (600A-B).

Regarding claim 4, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses a controller (700) 

Regarding claim 5, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Hung as modified discloses wherein the controller (700) is configured to control the valves (200A-B) to open refrigerant flow through the active coil section of the outdoor heat exchanger and to open refrigerant flow through the inactive coil section of the outdoor heat exchanger during a high ambient cooling mode (refer to col. 4, lines 21-29).

Regarding claim 6, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses the active-outdoor-coil restrictor plate including fasteners (see below), but fails to explicitly disclose said plate being reversibly fastenable to the active coil section of the outdoor heat exchanger.
However, it appears that the outdoor-coil restrictor plate would operate equally well by being reversibly fastenable. Further, applicant has not disclosed that providing the restrictor plate being reversibly fastenable solves any stated problem or is for any particular purposes, indicating simply that the restrictor plate may be reversibly fastened to the active coil section 28 of the outdoor heat exchanger 6 through one or more 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Hung such that the plate is reversibly fastenable to the active coil section of the outdoor heat exchanger because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hung.


    PNG
    media_image2.png
    184
    296
    media_image2.png
    Greyscale


Regarding claim 7, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses wherein the holes of the active-outdoor-coil restrictor plate are rectangular (see below).


    PNG
    media_image3.png
    447
    587
    media_image3.png
    Greyscale


Regarding claim 8, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses wherein the active-outdoor-coil restrictor plate includes one or more rows of the holes (refer to Fig. 1 below).


    PNG
    media_image4.png
    523
    645
    media_image4.png
    Greyscale


Regarding claim 9, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Hung as modified discloses wherein the active-outdoor-coil restrictor plate includes one or more columns of the holes (refer to annotated Fig. 1 above).

Regarding claim 10, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses wherein the active-outdoor-coil restrictor plate includes one or more columns of the holes (refer to annotated Fig. 1 above as disclosed in the rejection of claim 8).

Regarding claim 11, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses wherein the holes 

Regarding claim 13, Hung discloses a method of restricting heat release in an outdoor heat exchanger during low ambient cooling, comprising:
providing an outdoor unit configured to perform a low ambient cooling mode, the outdoor unit includes condenser coils having an active coil section (300A, also refer to col. 6, lines 9-12, wherein the outdoor coil 300A can be described as the "active coil," in which heat transfer between the refrigerant of the VRF system 1000 and the ambient outdoor air is induced through operation of the fan) and an inactive coil section (300B, also refer to col. 6, lines 13-16, wherein outdoor coil 300B can be described as the "inactive coil," in which little to no heat transfer between the VRF system 1000 refrigerant and the ambient outdoor air is induced since the fan is not energized) in the low ambient cooling mode.
While Hung discloses the active coil section of the condenser coils of the outdoor unit, Hung fails to explicitly disclose attaching an inner surface of an active-outdoor-coil restrictor plate to the active coil section, the active-outdoor-coil restrictor plate includes holes, and restricting, via the active-outdoor-coil restrictor plate, heat release in the active coil section of the outdoor unit during the low ambient coiling mode.
However, Dart teaches a regulating refrigeration equipment, comprising attaching an inner surface (refer to annotated Fig. 2 above as disclosed in the rejection of claim 1) of a restrictor plate (54) to a condenser coil section (16 and 18), the restrictor plate includes holes (spaces between the blades 66), and restricting, via the restrictor 
 Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hung by attaching an inner surface of an active-outdoor-coil restrictor plate to the active coil section, the active-outdoor-coil restrictor plate includes holes, and restricting, via the active-outdoor-coil restrictor plate, heat release in the active coil section of the outdoor unit during the low ambient coiling mode in view of the teachings by Dart, in order to be able to operate the refrigeration system all year around regardless of the ambient temperature conditions and with the evaporating capacity of the unit remaining substantially constant.

Regarding claim 14, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hung as modified discloses detecting an outdoor ambient temperature (refer to col. 4, lines 55-59, wherein the outdoor coils 300A and 300B may be implemented with one or more sensor devices for sensing operational conditions of the VRF system 1000, such as ambient outdoor air temperature), determining whether the outdoor ambient temperature is at, or below, a predetermined temperature; and controlling the outdoor unit to perform the low ambient cooling mode in response to determining that the predetermined temperature is at, or below, the predetermined temperature (refer to col. 11, claim 4, wherein the controller is 

Regarding claim 15, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hung as modified discloses wherein the holes of the active-outdoor-coil restrictor plate are uncovered (refer to Fig. 1, wherein said holes are uncovered when blades 66 are in an opened position).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 10,337,780), Dart (US 3,004,402), and further in view of Bush (US 9,109,830).
Regarding claim 3, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses the housing of the outdoor air conditioning unit, but fails to explicitly disclose a wind guard attached to the housing.
However, Bush further teaches a low ambient cooling kit for variable refrigerant flow heat pump, comprising a wind guard (40) attached to an outdoor housing (30), in order to combat the negative impact of ambient air temperatures dropping below a low outside air threshold temperature and wind on the operation of the system (refer to col. 5, lines 48-51).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Hung by providing a wind guard attached to the housing in view of the teachings by Bush, in order to combat the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 10,337,780), Dart (US 3,004,402), and further in view of Siler (US 6,354,096).
Regarding claim 12, Hung as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hung as modified discloses the holes in the active-outdoor-coil restrictor plate, but fails to explicitly disclose wherein said holes are cutouts.
However, Siler further teaches that it is known in the art of refrigeration, to provide a cooling system (refer to Fig. 3), comprising a condenser restrictor plate (refer to restrictor plate 56, that comprises two grates 58 and 60) having holes (62 and 64) being cutouts.
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to substitute the restrictor plate of Hung with the restrictor plate as taught by Siler, since it is a simple substitution of one known restrictor plate for another in order to obtain a predictable result of efficiently reducing excessive heat release from the condenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763